Citation Nr: 0734044	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-04 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to exposure to herbicides.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from November 1968 to 
August 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the 
appellant's claim of entitlement to service connection for 
diabetes mellitus, claimed as due to exposure to herbicides, 
as well as his claim for service connection for post-
traumatic stress disorder (PTSD).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant served in Guam during the Vietnam era.

2.  There is no evidence showing that the appellant served in 
the Republic of Vietnam or that he was exposed to herbicide 
agents in service.

3.  Diabetes mellitus has not been shown to be etiologically 
or causally related to the appellant's active duty service or 
any incident therein.


CONCLUSION OF LAW

The criteria for the assignment of service connection for 
diabetes mellitus have not been met.  38 C.F.R. §§ 101, 1101, 
1110, 1111, 1112, 1137, 5102, 5103, 5103A, and 5107(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. § 
3.159 should include all downstream issues of the claim. 
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's claimed 
diabetes mellitus.  Consequently, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to those elements.

The record reflects that by letters dated in January 2003, 
May 2004, and February 2005, the veteran was provided the 
required notice.  The letters specifically informed him of 
the type of evidence needed to support the claims, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  He was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records and his VA outpatient medical records.  Private 
medical records are included in the claims file.  No medical 
examination or opinion was required in this case because the 
appellant has not alleged that he had diabetes in service or 
within one year after service and there is no indication that 
the diabetes is associated with the appellant's active duty.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, 
the Board will address the merits of the claim.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Diabetes 
mellitus will be considered to have been incurred in service 
if it is manifest to a degree of 10 percent or more within 
one year following the date of separation from service even 
though there is no evidence of such disease during service.  
38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The appellant contends that he has been diagnosed with 
diabetes mellitus Type II that is related to his exposure to 
Agent Orange while he was in the Navy on active duty.  He 
alleges that he was exposed to herbicidal agents while he was 
stationed in Guam due to his duties as a mortician which 
required handling the bodies of servicemen who had been 
killed in Vietnam.  He contends that many of these bodies 
were soaked with Agent Orange which caused him to be exposed 
as well.

Review of the evidence of record reveals that the appellant 
had overseas service at the United States Naval Hospital on 
Guam from February 10, 1970 to September 10, 1970.  However, 
there is no evidence of record that establishes the presence 
of the appellant in Vietnam; nor does the appellant contend 
that he was ever in Vietnam or the waters off the coast of 
Vietnam.  The appellant's service medical records include no 
complaints or symptomatology pertaining to diabetes.  The 
appellant underwent a separation examination in June 1972; 
the examiner described the appellant's endocrine system as 
normal.  The appellant's urinalysis was negative for sugar.  
The service medical records are devoid of any reference to 
complaints of, diagnosis of, or treatment for, any type of 
diabetes or glucose metabolism problem.  

The evidence of record includes private medical records dated 
between August 2000 and September 2001.  A note dated in 
August 2000 indicates that the appellant had been diagnosed 
with 'new onset' diabetes mellitus, Type II.  There is no 
statement indicating the etiology of that condition, nor is 
there any reference to the condition being related to any 
incident of service.  As diabetes mellitus was diagnosed 
within one year of the veteran's service discharge, 
presumptive service connection  based on having a chronic 
disease is not warranted.

As previously noted, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Although the appellant has claimed to have been exposed to 
herbicides during his active military service, there is no 
evidence that the veteran visited Vietnam during his tour on 
Guam.  Therefore, as the evidence does not indicate that the 
appellant went to Vietnam, he is not afforded the presumption 
that he was exposed to herbicide agents under 68 Fed. Reg. 
34,539-43 (June 10, 2003) (codified at 38 C.F.R. 
§ 3.307(a)(6)(iii)).  Additionally, there is no evidence in 
the veteran's service records which show that he was exposed 
to Agent Orange(including from the bodies of dead soldiers).  

The service medical records have been closely reviewed and 
found to be silent for any complaint, treatment, or diagnosis 
pertinent to diabetes.  Service medical and personnel records 
fail to support the appellant's assertion that he was 
directly exposed to the herbicide known as Agent Orange.  

In sum, there is no probative medical evidence showing that 
the veteran was exposed to Agent Orange in service.  Thus, 
presumptive service connection based on Agent Orange exposure 
is not warranted.  Additionally, there is no evidence showing 
that diabetes mellitus was diagnosed within one year of the 
veteran's service discharge.  Therefore, presumptive service 
connection based on a chronic disease is not warranted.  
Moreover, there is no competent medical evidence linking the 
veteran's current diabetes mellitus to service.  In light of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for diabetes mellitus is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of 
a stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id.  The occurrence of a stressor 
is an adjudicatory determination.

The appellant has been diagnosed with post-traumatic stress 
disorder (PTSD) as reflected in the February 2003 Vet Center 
report and the June 2003 VA outpatient psychiatric evaluation 
report.  These diagnoses are based on the appellant's 
description of his presence at an airplane crash in 1970 in 
which 46 persons, plus a flight attendant, died.  An internet 
search reveals that a chartered DC-8 jetliner crashed and 
burned on takeoff from a runway at the Anchorage 
International Airport in late 1970; forty-six passengers and 
one flight attendant were killed as a result of the post-
crash fire.  The injured were treated at the hospital at the 
nearby Elmendorf Air Force Base.  At that time, the appellant 
was stationed at the Kodiak Naval Station.  His personnel 
records reflect that he was assigned to the dispensary there, 
and that he had experience in embalming.

Corroboration of stressors may be a part of an official 
military record.  In claims for service connection for PTSD 
such as the appellant's, credible supporting evidence that 
the claimed in-service event actually occurred cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  

In this case, it does not appear that the RO took any steps 
to corroborate the appellant's description of the plane crash 
near Elmendorf Air Force Base in 1970.  In Daye v. Nicholson, 
20 Vet App 512 (2006) the Court chastised VA for not securing 
and reviewing the history of the appellant's unit for 
possible alternative sources of evidence of combat or 
stressors.  As in that case, there is insufficient 
information in this matter to ascertain whether reasonable 
efforts have been undertaken to find the relevant records to 
document the appellant's whereabouts at the time of the crash 
or subsequent to the crash when bodies were being recovered 
and prepared for burial.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC/RO for the following 
actions:

1.  Give the veteran a copy of the 
internet articles that has been 
associated with the claims file and give 
him an opportunity to respond to these 
articles.

2.  Once again request that the veteran 
provide specific information, including 
dates, locations, names of other persons 
involved, units involved etc., relating 
to his claimed service stressor(s).  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Specifically, the veteran 
should be advised that he should provide 
buddy statements or other corroborating 
evidence that may support his claimed 
stressor.  Afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressor.

3.  The AMC/RO must take appropriate 
steps to obtain verification of any 
airplane crash in Alaska at the end of 
1970 that resulted in the deaths of 46 
service members.

4.  The AMC/RO must take appropriate 
steps to obtain the military documents, 
such as duty rosters and/or travel 
orders, that reveal the appellant's 
assigned duty stations and his assigned 
duties from November 15, 1970 to December 
15, 1970, or other date corresponding to 
the described air crash.

5.  If it is determined that the veteran 
was exposed to a stressor in service, 
arrange for him to be accorded a VA 
psychiatric examination.  The entire 
claims folder including a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  Specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner should address the 
following:

a.  Review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status and provide diagnoses 
of all current psychiatric disorders.  
The review should include the veteran's 
service medical records.  

b.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the agency of 
original jurisdiction (AOJ) was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the AOJ and found to be 
sufficient to produce PTSD by the 
examiner.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  

6.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
.

7.  Thereafter, the AMC/RO should 
readjudicate the PTSD service connection 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided an appropriate supplemental 
statement of the case (SSOC) which takes 
into consideration all evidence of record 
since the November 2004 statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


